   Case 2:20-cv-00151-MHT-CSC Document 32 Filed 05/04/21 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TYRONE COLE,                          )
                                      )
     Plaintiff,                       )
                                      )        CIVIL ACTION NO.
     v.                               )          2:20cv151-MHT
                                      )               (WO)
ALABAMA DEPARTMENT OF                 )
CORRECTIONS, et al.,                  )
                                      )
     Defendants.                      )

                                   OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that he was

beaten    by    a    group   of    correctional    officers.       This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case be dismissed for failure to comply with the orders

of the court and prosecute this action.                 There are no

objections to the recommendation.              After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted    to       the   extent    it    recommends   dismissal       for
   Case 2:20-cv-00151-MHT-CSC Document 32 Filed 05/04/21 Page 2 of 4




failure to prosecute.          However, the court reaches that

conclusion for somewhat different reasons.

    The magistrate judge found that plaintiff failed to

comply with the court’s order requiring plaintiff to

notify the court of changes of address.                   That order

states: “Plaintiff shall immediately inform the court

and Defendants or Defendants’ counsel of record of any

change in his address. Failure to provide a correct

address to this court within ten (10) days following

any change of address will result in the dismissal of

this action.”      See Order (Doc. 7) at 2-3.            On December

30, 2020, plaintiff notified the court of an impending

change of address and provided a mailing address where

he could be reached after his anticipated release from

prison    in   February.       See    Notice    (Doc.     29).         The

magistrate judge found that this notice did not comply

with the earlier order, apparently because plaintiff

sent it before his address changed.                     However, the

initial        order     did         not     make       sufficiently


                                  2
      Case 2:20-cv-00151-MHT-CSC Document 32 Filed 05/04/21 Page 3 of 4




clear--particularly to a pro se plaintiff--that notice

of an address change must be provided after the address

change in order to be considered.                   Thus, the court does

not    find       that   plaintiff     failed   to     comply    with     the

order; indeed, it appears that he made a good-faith

effort to comply.

       Nevertheless, the court finds that plaintiff has

failed       to    prosecute    this       action    for   two    reasons.

First, on November 9, 2020, plaintiff was ordered to

file     a    response     to   defendants’         special     report    by

November 30, 2020.          See Order (Doc. 25).           He did not do

so.     Second, on February 12, 2021, the magistrate judge

entered an order to show cause why the case should not

be dismissed for failure to prosecute; the order warned

that the magistrate judge would recommend the case be

dismissed if plaintiff did not respond by February 26,

2021.        See Order (Doc. 30).           This order was mailed to

plaintiff at the post-release address he had provided

in his notice of address change.                     Id.   Plaintiff did


                                       3
   Case 2:20-cv-00151-MHT-CSC Document 32 Filed 05/04/21 Page 4 of 4




not respond to the show-cause order.               Accordingly, the

court finds that plaintiff has failed to prosecute his

action, and the case should be dismissed.

    An appropriate judgment will be entered.

    DONE, this the 4th day of May, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
